DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 24, 32, 33, 37 are allowed.

The amended claim overcame 112 rejection, therefore 112 rejection has been withdawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 22-23, 25-31, 34-36, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Krupp [DE 8328742] in view of Wu [US Pub# 2014/0208880].

Regarding claim 19: Krupp discloses a gear having a helical toothing, comprising: a plurality of segments (1, 2) each segment having a toothing section, wherein the toothing section in each 
Krupp does not explicitly show a helical toothing. However Wu shows a gear (1) having helical toothing.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made gear with helical toothing to provide a better gear meshing.
Regarding claims 20 and 21 Krupp does not explicitly show wherein the gear includes at least four segments. wherein the segment includes at least three recesses. However Wu shows wherein the gear includes at least four segments ( see fig 1). wherein the segment includes at least three recesses ( see fig 1).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the gear assembly from four or any other number of segments as matter of design choice and design preference.

Regarding claim 22: Krupp shows wherein in each segment (1, 2) the first and second webs (5, 6) a toothing section, connecting sections (12, 14), and a connection region (4) are arranged in one part and/or as one piece.


a plurality of segments (1,2), each segment having a toothing section, wherein the toothing section in each segment is connected to a connection region via first and second webs (5,6) and via connecting sections ( 12, 14, see fig 4), the connecting
sections (12, 14) and the first and the second webs (5,6) being set apart from one another in each case, or are at least regionally set apart from one another, so that the segment (1,2) has a plurality of axially uninterrupted recesses ( see fig 6), and the first web (5) is axially set apart from the second web (6) ( see fig 3), so that the segment has at least one recess (9) between the first and second webs that is uninterrupted in a circumferential direction; and
wherein the first and the second webs (5, 6) are arranged in curved form and/or convexly-curved form, the first webs being curved axially toward a front, and the second webs being axially curved toward a back ( the webs 5 and 6 have curved corners, see fig 3).
Krupp does not explicitly show a helical toothing. However Wu shows a gear (1) having helical toothing.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made gear with helical toothing to provide a better gear meshing.

Regarding claim 25: Krupp shows wherein the includes is an external toothing (see fig1).

Regarding claim 26: Krupp shows wherein the toothing section has a first boundary surface (3) in an end regions disposed in a circumferential direction, the first boundary surface (3) facing an adjacent segment (2) and extending parallel to a tooth gap of the toothing, the first boundary 

Regarding claim 27: Krupp does not explicitly show wherein the toothing section projects beyond a connecting section in a circumferential direction and/or by a section that includes a section of the first boundary surface, the toothing section having a smaller extension than the connecting section in the circumferential direction and/or via another section that includes another section of the first boundary surface. However Wu discloses wherein the toothing section projects beyond a connecting section (2) in a circumferential direction and/or by a section that includes a section of the first boundary surface (40), the toothing section having a smaller extension than the connecting section (2) in the circumferential direction and/or via another section that includes another section of the first boundary surface (see fig 4).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the toothing section will extended portion to provide a continuous surface with the two segment are connected together and eliminate any gap resulting from connecting the two segments.

Regarding claim 28: Krupp does not explicitly show wherein the connecting section includes a second boundary surface that extends in a circumferential direction and in an axial direction and lies radially across from a radial inner side of the section of the toothing section of the adjacent segment that projects beyond the associated connecting section in the circumferential direction. However Wu discloses wherein the connecting section includes a second boundary surface (41) that extends in a circumferential direction and in an axial direction and lies radially across from a 
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the toothing section will extended portion to provide a continuous surface with the two segment are connected together and eliminate any gap resulting from connecting the two segments.
Regarding claim 29: Krupp shows wherein a first clearance is provided between the first boundary surfaces of two adjacent segments (1, 2) ( any connecting parts have clearance to some degree)..

Regarding claim 30: Krupp wherein a second clearance is provided between the second boundary surface  and the radial inner side of the projecting section of the toothing section of the adjacent segment ( any connecting parts have clearance to some degree).
Regarding claim 31: Krupp shows wherein the connecting section (12, 14) has a contact face against which the corresponding contact face of the respective adjacent segment is pressed with the aid of connecting screws (see fig 4).
Regarding claim 34: Krupp shows wherein the connecting section (12, 14) is disposed at a smaller radial distance range than the toothing section.

Regarding claim 35: Krupp does not explicitly show wherein the connecting region (12, 14) is connected to a drum ( of the gear) or a shaft, and the gear is disposed at a greater radial distance than the drum or the shaft.


Regarding claim 36: Krupp does not explicitly show wherein the segment is produced from ADI or GGG steel cast. However Wu discloses wherein the segment is produced from ADI or GGG steel cast ([0034]). 
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the segment from ADI or GGG steel cast due to its durability and its resistance to wear.

Regarding claim 38: Krupp does not explicitly show wherein a quotient of the first clearance and an outer diameter of the gear is less than 0.0005, less than 0.00025, and/or less than 0.000125. However Wu discloses wherein a quotient of the first clearance and an outer diameter of the gear is less than 0.0005, less than 0.00025, and/or less than 0.000125 ([0028]).
Regarding claim 39: Krupp does not explicitly show wherein a quotient of the second clearance and an outer diameter of the gear is less than 0.0005, less than 0.00025, and/or less than 0.000125. Wu discloses wherein a quotient of the second clearance and an outer diameter of the gear is less than 0.0005, less than 0.00025, and/or less than 0.000125 (see [0028]).

It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the clearance of the first and the second clearance as small as possible to avoid contamination in the gear also to avoid gear dysfunctionality due to larger gap ( such gear meshing jam etc…).

Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive. In response to applicant argument that Krupp reference failed to disclose the first web is axially set apart from the second web, so that the segment has at least one recess between the first and second webs that is uninterrupted in a circumferential direction.  Krupp clearly show a recess (reference 9 in fig 3) between first and second webs that is uninterrupted in circumferential direction   (section view of fig 3).  The recess (9)/hole forming and axial and circumferential recess/ space ( see annotated fig below)



[AltContent: arc][AltContent: arrow][AltContent: textbox (Circumferential cavity between the two sides or webs 5 and 6 from side view )][AltContent: textbox (Axial recess)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    805
    550
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    935
    669
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658